DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 16 May, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  There are a small number of foreign patent documents that are not in English, and have no English language explanation of the relevance of the documents.  Thus, these documents were not considered.

Election/Restrictions
Applicant’s election without traverse of group I (krill hydrolysate) in the reply filed on 30 Aug, 2022 is acknowledged.

Claims Status
Claims 1-15 are pending.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Aug, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and claims dependent on it require that the TMAO concentration be between 0.1 to 200 mg N/5 100g hydrolysate on a dry basis.  While there is clearly a typo, it is not clear what the claim is intended to read.  It could be that the 5 is a typo (so it would be 0.1 to 200 mg N/100g hydrolyate), it could be that there is a missing comma (so it would read 0.1 to 200 mg N/ 5,100 g hydrolysate on a dry basis), or some other meaning.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-10 and 15 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xue et al (CN 104263787, cited by applicants) with evidentiary support from Erupe et al (J. Chromatog. A (2010) 1217 p2070-2073).  Note that Xue et al is in Chinese.  A machine translation is relied upon for this rejection, and all references to locations in this reference refer to the machine translation rather than the original document.

Applicants are claiming a krill protein hydrolysate with limitations on the concentration of various impurities and total protein content.

Xue et al discuss a method of removing fluoride and ash in krill (title).  Krill meal is added to water and enzymatically hydrolyzed using a protease, then centrifuged to obtain the supernatant (paragraph 12).  This supernatant is then run through a simulated moving bed chromatographic purification, where the purification uses both anion exchange and cation exchange chromatography columns, with regeneration (paragraph 13).  Note that, as evidenced by Erupe et al, cation exchange will bind and presumably remove both trimethylamine and trimethylamine oxide (abstract).  In addition, both sodium and calcium are cationic, so would reasonably be expected to be removed by ion exchange.  An example is given where krill meal is extracted with ethanol to remove fat (paragraph 38), then reacted with alkaline protease to hydrolyze the protein and concentrated under vacuum to 20% dissolved solids (paragraph 39).  The material was purified in a simulated moving bed device (paragraphs 40 and 41), then spray dried (paragraph 42).  This led to a material with a fluorine content of 2-10 mg/kg and a protein content of ≥90% protein (paragraph 43).  Note that spray drying would be expected to remove volatile nitrogen compounds as well, as they are, by definition, volatile.
Xue et al discuss a purification of a krill protein hydrolysate that explicitly reduces the fluoride content to the claimed levels, and has a protein content consistent with the claims.  However, while the purification process described would be expected to reduce the concentration of the other compounds that applicants have limited in their claims, the reference does not explicitly state that these compounds have concentrations at the claimed levels.  If the final material meets these claim limitations, this reference anticipates the claims.  If it does not, the difference is a difference in purity, which is not a patentable distinction (MPEP 2144.04(VII)).
The purification process will remove or reduce the concentration of the various compounds that applicants are discussing.  Thus, this reference either anticipates or renders obvious claims 1-7 and 10.
This is a purified krill protein hydrolysate that was soluble to 20% before purification; it is unreasonable to expect purification to reduce solubility, either anticipating or rendering obvious claims 8 and 9.
Claim 15 has a product by process limitation of a different purification technique, but the final product is the same as that of Xue et al; purified krill protein hydrolysate.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  This means that the material of Xue et al either anticipates or renders obvious claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 15, 16, 20, and 21 of copending Application No. 16/261,933 (US 20190231744) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 is very similar to instant claim 1, save that competing claim 1 lists a number of additional limitations regarding amino acid content.  Competing claims 2, 4, 5, 15, and 16 give very similar limitations as instant claims 2-7 and 10, anticipating them.  Competing claims 20 and 21 are worded identically with instant claims 8 and 9, anticipating them.  Instant claim 15 has a product by process limitation, but the final product is the same as that of the competing claims; purified krill protein hydrolysate.  The MPEP states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).  This means that the material of the competing claims anticipates claim 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658